DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, in the reply filed on 6/27/2022 is acknowledged.
Claims 8-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim(s) 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over WO2009/030910 to Kram et al. (“Kram”). 
Regarding claim 1, Kram teaches a sheetlike composite (the composite blank 2 of Kram, Fig. 1, Fig.2, page 21, lines 19-30) comprising, as mutually superposed layers of a layer sequence in a direction from an outer face of the sheetlike composite to an inner face of the sheetlike composite, a) a carrier layer, b) a barrier layer, and c) an inner polymer layer (page 21, lines 19-30, the plastic-coated paperboard that is with the interposition of an oxygen barrier layer is in a layer sequence meeting the claimed limitations for the mutually superposed layers of a carrier layer, a barrier layer, and an inner polymer layer), 
 - wherein the sheetlike composite (i.e., the composite blank 2) has a multitude of groove lines (see Fig. 2, page 23, lines 8-34) arranged and configured such that, by folding the sheetlike composite along the groove lines and joining seam areas of the sheetlike composite thereby obtaining seams, a closed container is obtainable (see the closed container of Fig. 2, page 21, lines 19-30, page 23, lines 8-34), 
- wherein the closed container has a roof area (top panel 13, see Fig. 2, page 21, lines 19-30, page 22, lines 18-25), 
- wherein a first portion of the groove lines (i.e., groove lines 42, 54, Fig. 1) of the multitude of groove lines at least partly forms a circumference of a first part-area (Fig. 1, sub-panel 33 is considered equivalent to the instantly claimed first part-area) of the roof area, 
- wherein the groove lines of the first portion, relative to the first part-area of the roof area, have at least partly convex curvature (i.e., the lines 42, 54 as shown in Fig. 1, have at least partly convex curvature, meeting the claimed limitations); 
- wherein the first part-area (Fig. 1, sub-panel 33) of the roof area has a first length in a longitudinal direction and has a second length in a circumferential direction at right angles to the longitudinal direction (see annotated Fig. 1 for the reference to the first length in a longitudinal direction and the second length in a circumferential direction). 

    PNG
    media_image1.png
    714
    468
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    616
    434
    media_image2.png
    Greyscale


Kram does not teach the specific ratio of the first length to the second length as instantly claimed. It is noted that the ratio of the first length to the second length relates to the relative first length and second length. 
Absent a showing of criticality with respect to the first length of the first part-area (Fig. 1, sub-panel 33) of the roof area and the second length of the first part-area (Fig. 1, sub-panel 33) of the roof area (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the first length and the second length of the first part-area (Fig. 1, sub-panel 33) of the roof area through routine experimentation in order to achieve the desired size and shape of the closed container obtained, which would have arrived at a workable first length and a workable second length of the first part-area (Fig. 1, sub-panel 33) of the roof area, of which the ratio of the first length to the second length would fall within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  MPEP 2144. 
Regarding claim 2, Kram teaches its sheetlike composite is a blank (2) for production of a single closed container (Fig. 1, Fig. 2, page 21, lines 19-34).  
Regarding claim 3, Kram teaches in its sheetlike composite, the carrier layer has a hole (hole 36) in the first part-area of the roof area (Fig. 1, Fig. 2, page 21, lines 19-34, page 22, lines 1-2).  
Regarding claim 5, Kram teaches in its sheetlike composite, the carrier layer has a hole (hole 36) in the first part-area of the roof area (Fig. 1, Fig. 2, page 21, lines 19-34, page 22, lines 1-2), the first part-area of the roof area has a first surface area (Fig. 1-2), and the hole (36) has a further surface area (Fig. 1-2). 
  Kram does not teach the specific ratio of the first surface area to the further surface area.  It is noted that the ratio of the first surface area to the further surface area relates to the relative size/surface area of the first surface area of the roof area, and the size/surface area of the hole. 
Absent a showing of criticality with respect to the surface area of the first part-area of the roof area has a first surface area (Fig. 1-2), and the further surface area of the hole (36) in the first part-area of the roof area (Fig. 1) (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the first surface area and the further surface area through routine experimentation in order to achieve the desired size of the hole in the first part-area of the roof area of the closed container obtained, which would have arrived at a workable first surface area and workable further surface area, of which the ratio of the first surface area to the further surface area would fall within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  MPEP 2144. 
Regarding claim 6, Kram teaches its sheetlike composite (2, Fig. 1) has at least one further part-area of the roof area (i.e., sub-panel 15), wherein the first part-area of the roof area (i.e., sub-panel 33) and the at least one further part-area of the roof area (i.e., sub-panel 15) are arranged and formed such that they together form the roof area of the closed container in the closed container (Fig. 2), wherein the at least one further part-area of the roof area has a third length in the longitudinal direction (Fig. 2, the length of the further part-area of the roof area/panel 15 is considered equivalent to the claimed third length), wherein the third length is different from the first length (Fig. 1, the length of the further part-area of the roof area/panel 15 is different from the first length/the length of panel 33), meeting the claimed limitations. 

    PNG
    media_image1.png
    714
    468
    media_image1.png
    Greyscale

Regarding claim 7, Kram teaches its sheetlike composite (2, Fig. 1) has at least one further part-area of the roof area (i.e., sub-panel 15), wherein the first part-area of the roof area (i.e., sub-panel 33) and the at least one further part-area of the roof area (i.e., sub-panel 15) are arranged and formed such that they together form the roof area of the closed container in the closed container (Fig. 2), wherein the at least one further part-area of the roof area has a third length in the longitudinal direction (Fig. 2, the length of the further part-area of the roof area/panel 15 is considered equivalent to the claimed third length). 
Kram does not teach the specific ratio of the first length to the third length as instantly claimed. It is noted that the ratio of the first length to the third length relates to the relative length of the first length and the third length. 
Absent a showing of criticality with respect to the first length of the first part-area (Fig. 1, sub-panel 33) of the roof area and the third length of the further part-area of the roof area (i.e., sub-panel 15) (a result effective variable), it would have been obvious to a person of ordinary skill in the art to adjust the first length and the third length through routine experimentation in order to achieve the desired size and shape of the closed container obtained, which would have arrived at a workable first length and a workable third length, of which the ratio of the first length to the third length would fall within the broad range as instantly claimed. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  MPEP 2144. 
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kram as applied to claims 1 and 3 above, in view of JP 2005-324831 to Nihon Tetra Pak (“NTP”). 
The limitations of claims 1 and 3 are taught by Kram as discussed above. 
Regarding claim 4, Kram teaches in its sheetlike composite, the carrier layer has a hole (hole 36) in the first part-area of the roof area (Fig. 1, Fig. 2, page 21, lines 19-34, page 22, lines 1-2).  Kram does not specifically teach the hole is covered at least by the barrier layer and the inner polymer layer as hole-covering layers.   
NTP teaches a container (para [0021], [0039]-[0040], Fig. 1, Fig. 6) made of a package material (64) having a multilayer structure that includes a component where in the hole (the liquid pouring spout 3) is covered at least by the barrier (layer 69) and the inner polymer layer (resin layer 60) as hole-covering layer (para [0039]-[0040], Fig. 6) that provides a container with a liquid pouring opening closed by sealing film and can be opened/pierced by rotates the container opening device (para 0008]).  
It would have been obvious to a person of ordinary skill in the art to modify Kram, so that to replace the through hole (36) at the first part-area of the roof area of the closed container, with a hole that is covered at least by the barrier and the inner polymer layer as hole-covering layer as taught by NTP (para [0039]-[0040], Fig. 6), to provide a container with a pouring spout configuration having a liquid pouring opening closed by sealing film and can be opened/pierced by rotates the container opening device as taught by NTP (para 0008]), which would have predictably arrived at a satisfactory sheetlike composite that is the same as instantly claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN LAN whose telephone number is (571)270-3687. The examiner can normally be reached Monday - Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 5712728935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAN LAN/Primary Examiner, Art Unit 1782